DETAILED ACTION
Status of the Claims
1.	Claims 1-10 are pending.
Status of the Rejections
2.	Rejection of claims 1-10 under 35 U.S.C. 101 is being maintained. 
Rejection of claims over Liu et al., Bond et al. and Hotelling et al. are being withdrawn in view of applicant’s argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) 1, 8 and 10 are drawn to mobile computing device, method of AC voltammetric analysis and a computer program product respectively. Claims 1 and 10 recites, the mobile computing device implement steps of: generating and output voltage waveform, capturing an input voltage waveform and recording the input voltage waveform. Claim 8 recites, the mobile computing device acquiring voltammetric response waveform and performing second harmonic analysis to obtain corresponding voltammogram. The abstract idea is creation of voltage waveform and recording the input voltage waveform or performing second harmonic analysis on waveform, which is not a practical application of the abstract idea.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a microprocessor. The claim(s) does/do not 
	Note that dependent claims 2-7 and 9 will have the deficiencies of base and intervening claims.

Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of remarks section that amendments to claims 1, 8 and 10 directed to mobile voltammetric analysis system/method include features of mobile computing device, a voltammetric cell and a circuit configuration provide practical application and is not an abstract idea and makes subject matter eligibility self-evident according to MPEP 2106.06. 
In response, examiner respectfully disagrees with applicant assertion. The amendments to claims 1, 8 and 10 reciting elements (voltammetric cell, a circuit .

Applicant’s arguments, see pages 10-17, filed 1/04/2021, with respect to claims 1, 8 and 10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796